MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                 FILED
regarded as precedent or cited before any
court except for the purpose of establishing                      Apr 19 2017, 9:56 am

the defense of res judicata, collateral                               CLERK
                                                                  Indiana Supreme Court
estoppel, or the law of the case.                                    Court of Appeals
                                                                       and Tax Court




APPELLANT PRO SE                                         APPELLEE PRO SE
Jeffrey Lambert,                                         Jill Fox
Indianapolis, Indiana                                    Franklin, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jeffrey Lambert,                                         April 19, 2017
Appellant-Plaintiff                                      Court of Appeals Case No.
                                                         32A04-1611-DR-2552
        v.                                               Appeal from the Hendricks
                                                         Superior Court
Jill Fox,                                                The Honorable Matthew G.
Appellee-Defendant.                                      Hanson, Special Judge
                                                         Trial Court Cause No.
                                                         32D01-0207-DR-104



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 32A04-1611-DR-2552 | April 19, 2017     Page 1 of 4
                                          Case Summary
[1]   Appellant-Plaintiff Jeffrey Lambert appeals a ruling by the trial court which

      ordered Lambert and his ex-wife Appellee-Defendant Jill Fox to split two-thirds

      of their children’s college expenses. Because Lambert has waived his claims

      relating to the issues presented on appeal by failing to provide us with a cogent

      argument or citations to authority sufficient to review his claims, we affirm.



                            Facts and Procedural History
[2]   While Lambert and Fox were married, they had two children together. At

      some point while the children were still minors, a dissolution was filed. A

      dissolution decree was entered on September 20, 2004. On October 6, 2016, the

      trial court issued an order addressing numerous issues, including the fact that

      the parties were to split two-thirds of the children’s college expenses so long as

      the children maintained a grade point average of 2.75 or higher.



                                 Discussion and Decision
[3]   Lambert contends that the trial court erred in ordering him to pay 1/3 of the

      college expenses. Specifically, Lambert argues that the trial court’s ruling was

      contrary to a modified dissolution decree. Further, Lambert asserts that the

      two-thirds of the college expenses should be split between the parties by the

      same percentages as child support instead of equally. We conclude, however,

      that Lambert’s arguments are waived for failure to provide us with a cogent


      Court of Appeals of Indiana | Memorandum Decision 32A04-1611-DR-2552 | April 19, 2017   Page 2 of 4
      argument and failure to cite relevant authorities. Indiana Rule of Appellate

      Procedure 46(A) provides, in part, as follows:


              (2) Table of Authorities. The table of authorities shall list each case,
              statute, rule, and other authority cited in the brief, with references
              to each page on which it is cited. The authorities shall be listed
              alphabetically or numerically, as applicable.

              ****

              (8) Argument. This section shall contain the appellant’s
              contentions why the trial court or Administrative Agency
              committed reversible error.

                       (a) The argument must contain the contentions of the
                       appellant on the issues presented, supported by cogent
                       reasoning. Each contention must be supported by citations
                       to the authorities, statutes, and the Appendix or parts of
                       the Record on Appeal relied on, in accordance with Rule
                       22.

      Among other deficiencies, Lambert’s brief contains no table of authorities, no

      statement of the facts, no citations to any statutory or case law, and no

      statement regarding the applicable standard of review.

[4]           It is well settled that we will not consider an appellant’s assertion
              on appeal when he or she has not presented cogent argument
              supported by authority and references to the record as required
              by the rules. Thacker v. Wentzel, 797 N.E.2d 342, 345 (Ind. Ct.
              App. 2003). We will not become an advocate for a party, and we
              will not address arguments that are either inappropriate, too
              poorly developed, or improperly expressed to be understood. Id.




      Court of Appeals of Indiana | Memorandum Decision 32A04-1611-DR-2552 | April 19, 2017   Page 3 of 4
      Lasater v. Lasater, 809 N.E.2d 380, 389 (Ind. Ct. App. 2004). Lambert’s

      appellate brief falls short of what the Appellate rules require. Therefore,

      his claims are waived for our consideration.


[5]   The judgement of the trial court is affirmed.



      Najam, J., and Riley, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 32A04-1611-DR-2552 | April 19, 2017   Page 4 of 4